Title: To Thomas Jefferson from [Thomas Dill], 2 May 1801
From: Dill, Thomas
To: Jefferson, Thomas


               
                  Dear Sir,
                  May the 2d Anno Domini 1801
               
               Your office & Calling is weighty & Important Indeed, O how much need you have of Divine pure wisdom & knowledge & understanding from god to Instruct & Counsel & direct you how to do Justly & love mercy & walk humbly with & before god & how to Execute Righteous & Just Judgment & in all your thoughts & words & Actions & motions & ways walk and Conduct, to Study & promote & Confirm promulgate And Establish the good of the common wealth in general throughout the whole American States & who is Sufficient for such a task & burden & Charge; as this to Rule & govern under god Justly & Righteously in the fear of the Great & Gracious Almighty Sovereign of the whole Universe In Such a way & manner as to be a terror to Evil Doers; & a praise to them that do well & ever to follow after Righteousness & fulfill the honourable place & Station & Relation of a Nursing father in pressing it strongly upon the Citizens in those Neighbouring American States; to do to Others as they would have others do to them; & for every man to Speak the truth at all times & in all places one to Another; & to live in love & unity & good will and Concord & harmony; furthering the wealth and outward Estate & welfare of one another, forgiving & lending freely one to another without grudging & let every man look upon the things of others as well as their own things; & always to provoke one Another to love god who is love & to love one another as themselves, & God the lord above all things else And as all the American States & the citizens; therein as under your Inspection O Strive with all your might & power to Get the people to love god for God is love & to love one another; & loose the bands of wickedness & undo the heavy burdens; and let the oppressed go free & that ye break every yoke & Deal your bread to the hungry & bring the poor that are cast out to thy house & when thou seest the Naked that thou Cover him & that thou hide not thyself from thy own flesh Never forget nor Neglect, poor widows & orphans & poor pilgrims & strangers & sojourners in the land—This commanded Duty we have from gods own mouth in the 58th Chaptr of Isaiah the 6th 7th & 8th verses; & the Rich men of this world God does not allow to wrong & Rob & oppress the poor the hireling & to pray for grace free saving regenerating grace heart purifying & soul sanctifying grace & salvation for one another from god in & through christ Jesus the lord these things is surely our duty in order to Qualify & make us worthy good citizens & Rulers so that we may enjoy the Smiles of heaven & that we may be Careful & watchful Against offending or breaking the peace with other Neighbouring Nations there is an Absolute Necessity for the punishment of profane cursing & swearing Drunkenness & Sabbath breaking And Stealing, & Cheating defrauding And exortion Avarice or covetousness luxury lasciviousness Intemperance Gluttony Extortion & Injustice & pride & vain glory; It is a great Evil to pamper the body too much in excessive eating & drinking & the Setting up of Idol Gods in the heart, when god has said thou Shalt have no other gods before me, that Righteousness & Justice & peace & love & equity may encrease & grow Spread & Abound throughout our American States; we must fear the god of heaven & keep his commands every Day as a Rule of life carefully and his everlasting gospel as a Rule of faith & practice; & in so doing we shall be a happy people both Rulers & ruled governors & governed & presidents & citizens & people Noble & Ignoble Laiyety commonality & Congress Assemblys & must observe these things herein mentioned; from
               
                  
                     A poor Afflicted Sickly bruised Reed
                  
               
            